Citation Nr: 0506172	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 50 for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1968 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO continued a 50 percent disability 
rating for PTSD.  The veteran perfected an appeal for this 
issue.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  The veteran's clinical signs and manifestations of PTSD 
have resulted in no more than social and occupational 
impairment with reduced reliability and productivity due to 
symptoms such as sleep disturbance, memory and concentration 
problems, disturbance in motivation and mood, and difficulty 
in establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), 38 C.F.R. § 3.159.  

In this case, in a letter dated in January 2003, VA provided 
notice to the veteran regarding what information and evidence 
must be submitted by the him, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence that pertains to 
the claim.  

In addition, in the March 2003 rating decision and the June 
2003 statement of the case, the RO explained the requirements 
for a higher evaluation, as well as the basis for the 
continuation of the previously assigned 50 percent rating for 
PTSD.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Here, the RO obtained the veteran's VA treatment records, and 
provided him with an examination in January 2003.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  


Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder the extent of social 
impairment should be considered, but the rating cannot be 
based solely on social impairment.  38 C.F.R. § 4.126 (2003).

The General Rating Formula for Mental Disorders specifies 
that a 50 percent rating is assigned where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.


Analysis

A June 1999 rating decision awarded service connection for 
PTSD.  An October 2002 Board decision denied entitlement to a 
rating in excess of 50 percent for the disorder.  In December 
2002, the veteran, through his service organization 
representative, filed a claim for an increased evaluation for 
PTSD.

Based on a close and careful review of the relevant medical 
evidence in this case, to include the veteran's recent 
January 2003 VA examination and copies of his VA outpatient 
treatment records dated from October 2002 through March 2003, 
the Board finds that the degree of impairment associated with 
the veteran's PTSD more nearly approximates the criteria for 
a 50 percent rating under 9411.  See 38 C.F.R. 
§ 4.7.  

VA outpatient treatment records reveal that the veteran was 
seen for 25 minutes for follow up for depression and anxiety 
secondary to chronic PTSD in October 2002, January 2003 and 
March 2003.  He was considered stable on his current 
medications.

During the January 2003 VA medical examination the veteran 
reported working at a metal shop for a number of years.  He 
complained of having poor memory and concentration.  He 
stated that when he returns home from work, he eats dinner 
with his wife then retreats to a room in the cellar.  He 
states that he gets easily upset and has been called into the 
office where he works and told to improve his behavior.  
He indicated that he is argumentative at work and is bothered 
by road rage if he is not driving.  He reported having 
sleeping problems due to nightmares.  

He also reported that he avoids social activity and only 
wants to spend time by himself.  He does talk to other 
veterans and gets along with them, but has no other friends.  
His irritability and temper are a problem for him, although 
he does not get into fights.  He is hypervigilant and feels 
jumpy if he is startled by a loud noise.  

On mental status examination the veteran's speech is intact, 
and his answers to questions are appropriate and informative.  
He experiences flashbacks and nightmares which produce both 
psychological and physiological reactions including feelings 
of anxiety, tension, upset stomach and nervousness.  He tends 
to avoid social situations.  He reportedly has difficulties 
with feelings of impending doom.  His mood is down, and his 
memory and concentration are impaired.  Orientation and 
intellectual functioning are intact.  Insight and judgment 
are good.  Global Assessment of Functioning (GAF) Score is 
47.

GAF scores are a scale reflecting the 'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness.'  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].  In pertinent part, a GAF of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational or school functioning.  A GAF of 51 
to 60 indicates moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2003).  Thus, GAF scores between 41 and 50 
do not automatically equate to any particular percentage in 
the Rating Schedule; rather, they are but one factor to be 
considered in conjunction with all of the other evidence.

Upon consideration of the evidence of record, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
Here, the evidence does not show that de deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood so as to warrant an increased 70 percent evaluation.  
Specifically, the record reveals that the veteran continues 
to be employed, is married, and although he avoids 
socializing, he will talk to other veterans.  In addition 
there was no impairment in speech or judgment found on 
examination.  There is no evidence in the record indicating 
that the veteran presently has suicidal or homicidal 
ideation, nor is he shown to neglect his personal appearance 
and hygiene.  

As the evidence fails to show that the veteran meets the 
schedular criteria for an evaluation in excess of 50 percent.  
In this regard, the evidence reveals that the veteran's 
symptomatology, such as impairment in concentration, memory 
problems, disturbances in mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, falls clearly within the criteria for the 50 
percent rating.  Thus, the claim for an increased schedular 
rating is denied.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
hospitalized for his PTSD.  In addition, although the veteran 
contends that his symptoms interfere with his employment, the 
veteran is currently still employed, and there is no current 
evidence revealing that his condition causes marked 
interference with employment.  Consequently, while the 
veteran's PTSD may well cause him some impairment in his 
daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability. Thus, based on the record, the Board 
finds that the currently assigned 50 percent schedular rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired). Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


